I
should like to convey to you, Sir, my warmest
congratulations on your election to the presidency of this
Assembly and to wish you great success in the performance
of your duties. With your election, the members of the
General Assembly recognize in your country, Côte d’Ivoire,
the decisive contribution of Africa to the work of the
Organization. I am confident that the General Assembly
will follow the course of consensus that was set in the
previous session, under the leadership of Ambassador
Insanally, to whom I should like to pay a warm tribute.
Moreover, I wish to once again assure Mr.
Boutros-Ghali, who honoured us last April with his official
visit to my country, of the full cooperation of the Spanish
authorities in assisting him in the difficult task he faces of
meeting the increasingly complex challenges with which
our Organization is faced.
The Minister of Foreign Affairs of the Federal
Republic of Germany, in his address on behalf of the
European Union, has set forth our common points of view
in this general debate. These reflect the advances made on
the path to a common foreign and security policy, which is
a major goal of the Union. On behalf of my delegation, I
wish now to consider some issues in more detail.
The fundamental changes in the international system
that we have witnessed in recent years have provided the
United Nations with the great opportunity finally to
establish itself as the venue for the universal harmonization
of the efforts of the international community to fulfil the
common purposes contained in its Charter. However,
they have also confronted the Organization with one of
the greatest challenges in its history. Some have even
cast doubt on the actual ability of the United Nations to
contribute effectively to the solution of the many conflicts
that have arisen or have been rekindled over the past few
years.
After the first shock, provoked by crises such as
those in the former Yugoslavia, Somalia and Angola, we
have been confronted with appalling situations such as
that in Rwanda, where the Organization’s limited means
have unfortunately proved insufficient to redress the
plight of millions of human beings.
At the same time, the United Nations, with its
resources stretched to the limit, is undergoing a financial
crisis which can be addressed only with the resolute
cooperation of the Member States. This should entail,
first of all, the timely payment of their financial
contributions, an obligation specified in the Charter. Only
then will the Organization have the necessary means to
achieve its objectives. Moreover, these means must be
used in the most effective possible way.
Beyond the efforts for renewal already achieved or
in progress, we must undertake a process of careful
consideration at the highest level, with a view to deciding
whether we are willing to provide the Organization with
the legal, material and financial instruments it needs to
meet successfully the growing demands made on it by the
international community. The credibility of the United
Nations is at stake.
The reform of the Security Council is an extremely
important and complex matter, which will have to be
accomplished through a careful process of dialogue
leading to an understanding among all Member States.
Spain, which in the last two years has been a
non-permanent member of the Security Council, reiterates
its position in favour of a revision, without undue haste,
of the composition and functioning of the Security
Council, based on the criteria of representativity,
efficiency and transparency, with the ultimate goal of
reinforcing the legitimacy of the actions of the Council.
Spain, which has taken and will continue to take an
active part in the meetings of the Ad Hoc Working Group
of this Assembly, favours a moderate increase of the
Council’s membership. This would allow for a more
frequent presence in the Council of States with specific
13


weight and influence in international relations, and which
are, likewise, able and willing to contribute in a significant
way to the maintenance of international peace and security
and to fulfil the other purposes of the United Nations. The
enlarged composition of the Council will also facilitate
equitable geographical distribution among the different
regions of the world.
Frightening events, such as those in Rwanda, make it
more necessary than ever to continue the strengthening of
the indispensable machinery for action required to execute
the increasingly broad and complex mandates given by the
Security Council to peace-keeping operations.
First of all, we must further improve the management
and control mechanisms here in New York. The Secretariat
has already made a major effort to strengthen the
Department of Peace-keeping Operations by adding a
Situation Centre, enlarging the Office of the Military
Adviser and giving a boost to the planning unit.
Secondly, in order to speed up the effective launching
of operations, the provisions relating to standby
arrangements for peace-keeping should come into effect.
Spain is prepared to participate in this mechanism, which
should be broadened to include the police components of
peace operations, as well as transport-related equipment and
logistics in general.
Thirdly, it is important to face the issues relating to
the safety of the personnel of the peace-keeping operations.
Many casualties have been suffered by United Nations
forces and humanitarian-assistance personnel, among them
Spanish nationals who gave their lives in the quest for
peace.
The setting up of an Ad Hoc Committee on the safety
and security of United Nations and associated personnel, in
particular those involved in peace-keeping operations, has
been a step in the right direction, and we hope that the draft
international convention on this matter will be adopted.
Notwithstanding the continuous efforts of the
international community and of many of the political forces
in the area, peace has not yet arrived in the Balkans. It is
true that developments have occurred that give us cause for
hope. We have witnessed a new international cohesiveness,
which we must preserve at all costs. A rapprochement has
taken place between the Croat and Muslim communities,
which has led to the agreements reached on federation. I
am pleased to underscore the important role that the
European Union is playing in the town of Mostar as a
contribution to this process. Spain is actively
participating in this effort; this is the area in which the
Spanish contingent in the United Nations Protection Force
(UNPROFOR) is carrying out its mission.
We welcome the establishment of the International
Tribunal for the Prosecution of Persons Responsible for
Serious Violations of International Humanitarian Law
Committed in the Territory of the Former Yugoslavia.
We trust that the experience gained by this ad hoc
tribunal will serve as an incentive to the General
Assembly to give favourable consideration to the
proposed statute of an international criminal court, a
permanent body with universal jurisdiction, which was
drafted by the International Law Commission, and that
this idea - which is not new - will come to fruition very
soon.
Spain welcomes the process of political and
economic transition in which the countries of Central and
Eastern Europe are currently involved. Their future
accession to the European Union and their progressive
integration in the security mechanisms of the continent
will contribute to the stability of Europe.
We are also witnessing important moves towards
democracy and a free-market economy in the Russian
Federation and in the other States that emerged from the
former Soviet Union. Spain supports these changes, as
their success will contribute not only to strengthening
security in Europe but to world peace as well.
The community of Ibero-American nations has
endowed itself with a political forum of considerable
importance; this year, in Cartagena, Colombia, it once
again voiced satisfaction at the progress made on the path
to democracy and economic modernization.
Wherever internal armed conflicts are still active, as
in Guatemala, we are witnessing a negotiation process
promoted by and under the auspices of the United
Nations, with the assistance of the "Group of Friends".
Both the Government of Guatemala and the Unidad
revolucionaria nacional Guatemalteca (URNG) are fully
engaged in this process, with the ultimate goal of
achieving national reconciliation and full respect for
human rights and fundamental freedoms.
The delicate situation in Cuba calls for an additional
effort to promote dialogue and cooperation to make
possible the final incorporation of both the Government
and the people of Cuba into the democratic current that is
14


flowing through the continent at the present time. Dialogue
is essential. Inventive solutions among Cubans, without
excluding anyone, should be encouraged, with a view to
opening up new democratic possibilities leading to a
peaceful transition, with due respect for human rights,
national sovereignty and fundamental freedoms. The
Government of Spain, which remains opposed to the
embargo that has been imposed, notes with satisfaction the
talks taking place between Washington and Havana, where
these issues can be addressed.
The Government of Spain is attentively following the
situation in Haiti, with a view to the full implementation of
Security Council resolutions 917 (1994) and 940 (1994),
which will involve the return of the President legitimately
elected by the Haitian people. The international community
will have to concentrate its efforts on the reconstruction of
the country, so that democracy may rest on solid
foundations guaranteeing constitutional rule of law and
respect for human rights.
Spain attaches particular importance to the
establishment of a new process of dialogue and cooperation
in the Mediterranean that will make it possible to tackle the
economic, demographic and cultural differences existing in
the region, and to bring peace and prosperity to the
Mediterranean area.
My country has special ties of friendship and
cooperation with the Maghreb countries and is striving to
make a practical contribution to overcoming the problems
existing in this area, to which Spain attaches great priority.
The Spanish Government considers that the solution to
the problem of the Western Sahara lies in the holding of a
referendum on self-determination with all appropriate
international guarantees. My Government again expresses
its support for the Secretary-General and his Special
Representative in their efforts to ensure progress in
implementing the settlement plan accepted by the parties
and, in accordance with the relevant Security Council
resolutions, creating the necessary conditions for the
forthcoming holding of the referendum to which I have
referred.
The Spanish Government has expressed on many
occasions, its profound satisfaction at the progress achieved
in the Middle East peace process, which started at the
Madrid Conference. Thanks to the determination and
courage of the interested parties, 1994 has been a year of
significant achievements on the path to peace and
understanding. Spain has always supported the need for a
lasting and comprehensive peace, in conformity with
Security Council resolutions 242 (1967) and 338 (1973).
Spain urges the parties and all the States in the region, on
the basis of their clear and unanimous rejection of
violence and the use of force, to coordinate all efforts
necessary to attain the desired goals of peace and
development.
This year, we have witnessed events of remarkable
importance in sub-Saharan Africa. Some have struck a
markedly hopeful note, whereas others - such as the
tragedy of Rwanda and the difficulties in the peace
process in Somalia - have demonstrated the fragility of
the continent’s structures.
Rwanda has appalled us. We have witnessed the
horrors of civil war with a feeling of bitterness and even
of impotence. Despite the efforts of the international
community, in which my country is actively participating,
no solution is yet in sight to this crisis or to the problem
posed by the millions of displaced people and refugees -
a problem which, moreover, is having serious
repercussions on the stability of the neighbouring
countries.
Those responsible for the atrocities, including
genocide, committed in Rwanda must be brought to
justice individually. Hence, Spain supports the work of
the Commission of Experts established under Security
Council resolution 935 (1994), which we actively
promoted and co-sponsored, as well as the work of the
High Commissioner for Human Rights and the Special
Rapporteur for Rwanda. These events are extremely
serious and we must make an urgent legal response to
them through the establishment of an ad hoc jurisdiction
for Rwanda, following the model already provided by the
Tribunal established to deal with the former Yugoslavia.
South Africa has been the other side of the coin.
We are gratified at its return to the General Assembly as
a full-fledged Member of the United Nations, now that
the apartheid system has been abolished and a democratic
and non-racial Government has been installed.
In southern Africa, likewise, we are following with
the greatest interest, because of their importance, the
processes aimed at peace in Angola and Mozambique.
We hope that the Angolan Government and UNITA will
shortly conclude a lasting peace agreement that will put
an end to decades of suffering. We hope that in
Mozambique the coming elections will consolidate
national reconciliation. Spain will contribute to the
15


peaceful and democratic holding of these elections by
sending observers.
The decolonization of Gibraltar is a priority goal of
the Spanish Government. The General Assembly has
clearly established the doctrine that the decolonization of
Gibraltar is a case not of self-determination but of the
restoration of Spain’s territorial integrity. I wish here to
reiterate the Spanish Government’s firm resolve to continue
the process of negotiation with the Government of the
United Kingdom, in a constructive spirit and on the bases
of the Declaration of Brussels of 27 November 1984, taking
duly into account the legitimate interests of the population.
The Government of Spain expresses its profound hope that
these negotiations will put an end to this colonial
anachronism.
Disarmament and arms control are fundamental factors
in the maintenance of international peace and security.
Accordingly, during this year Spain has adopted a unilateral
moratorium on the export of anti-personnel land-mines, has
ratified the 1980 Convention on Prohibitions or Restrictions
on the Use of Certain Conventional Weapons Which May
Be Deemed to Be Excessively Injurious or to Have
Indiscriminate Effects and was among the first States to
ratify the chemical weapons Convention. We also support
the unconditional and indefinite extension of the non-
proliferation Treaty and the early conclusion of a nuclear
test-ban treaty.
Moreover, Spain hopes that a final decision on the
enlargement of the membership of the Conference on
Disarmament will be adopted shortly, thereby allowing for
the full participation of countries which, like Spain, have
demonstrated for many years their full commitment to the
work of the Conference.
The close relationship between peace and development
is especially well reflected in the report on agenda for
development submitted last May by the Secretary-General.
I wish to state my satisfaction at the publication of this
report. We share the approach presented by the
Secretary-General, which is based on the principle that
development is a fundamental right and the strongest
foundation for peace. We welcome the idea of defining the
five principal dimensions of development that are set forth
in the agenda - that is, peace as the basic foundation, the
economy as the engine of progress, the environment as a
basis for sustainability, justice as a pillar of society, and
democracy as a guarantor of good governance.
We must now determine what actions are required in
order to implement the agenda and formulate specific
recommendations on the assumption that development
cannot be reduced to a simple economic dimension, but
must, rather, be considered from its political, cultural,
environmental, social and humanitarian angles. Only by
means of this comprehensive approach will we be able to
tackle the deep inequalities and serious problems affecting
developing countries.
Furthermore, the financial resources devoted to this
end should be used in a more rational and efficient way.
To achieve this, we must continue to restructure the
economic and social sectors of the Organization and of
the United Nations system, particularly by strengthening
even further the coordinating role of the Economic and
Social Council.
In activities to promote development the protection
of the environment should always be taken into account.
Starting next year, Spain will participate in the work of
the Commission on Sustainable Development, which at its
last session dealt for the first time with the
implementation of "Agenda 21" and of other agreements
reached at the Rio Summit.
The global conferences convened by the United
Nations play an outstanding role in the search for
universal consensus on development. The Programme of
Action adopted in Cairo by the International Conference
on Population and Development will pave the way for a
new demographic policy, and places women at the axis of
every population policy. The key role played by women
in development will also be highlighted during the Fourth
World Conference on Women, to be held in Beijing in
September 1995.
The World Summit for Social Development, which
will be convened in Copenhagen in March 1995, must,
likewise, direct us to a new way of facing social problems
in the world, based on the principle that human beings
should be the core and ultimate goal of development.
Nobody can doubt the importance of the protection,
promotion and defence of human rights as fundamental
tasks of both Member States and the United Nations.
Intolerance, inequalities of all kinds and violations of
fundamental rights still endanger the lives, the freedom
and the safety of millions of human beings. In order to
eradicate these evils, we must honour the commitments
undertaken during the Vienna World Conference on
Human Rights and redouble our efforts to put into
16


practice principles that, although universally acknowledged,
are not universally observed.
The United Nations High Commissioner for Human
Rights, the office which was created by this Assembly last
year, and whose first incumbent is Ambassador Ayala
Lasso, must be able to perform his duties properly. To this
end, it is essential to ensure that he has the adequate
budgetary means and sufficient personnel, as well as the
support and cooperation of all Member States. Such
personnel and additional means should also be made
available to the Centre for Human Rights.
In 1995 we shall commemorate the fiftieth anniversary
of the United Nations. This will be an opportunity to
reflect both on the Organization’s accomplishments - which
are not negligible - and on the challenges it will face. We
live in an increasingly complex and dynamic international
society, in which it is no longer possible totally to separate
national issues from international ones, nor to divide the
tasks of the Organization into watertight compartments.
Mankind’s full development will be achieved only when its
multiple aspects, which are complementary and
interdependent, are taken into account. The path to a better
world, in which the United Nations continues to play a
fundamental role, must be taken together by all the peoples
of the world, as we are reminded by the motto of the
fiftieth-anniversary commemoration. That is also the firm
conviction of the Government and the people of Spain.
